


Exhibit 10.16.1

 

GRAPHIC [g306082loi001.jpg]

 

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), effective as of DATE (the “Grant Date”), is
made by and between Walter Energy, Inc., a Delaware corporation (the “Company”),
and Employee Name, an Employee of the Company (or one of its Subsidiaries, as
defined herein), hereinafter referred to as the “Optionee”.

 

WHEREAS, pursuant to the Amended and Restated 2002 Long-Term Incentive Award
Plan of Walter Energy, Inc., as it may be amended from time to time (the
“Plan”), the Company has granted to the Optionee, effective as of the Grant
Date, an option to purchase a number of shares of its common stock, par value
$0.01 per share (the “Common Stock”), on the terms and subject to the conditions
set forth in this Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan.  The masculine pronoun shall include the
feminine, and the singular the plural, where the context so indicates.

 

Section 1.1                                      “Administrator” shall mean the
Committee unless the Board has assumed the authority for administration of the
Plan generally as provided in Section 10.2 of the Plan.

 

Section 1.2                                      “Board” shall mean the Board of
Directors of the Company.

 

Section 1.3                                      “Cause” shall have the meaning
ascribed to it in the letter agreement by and between the Company and the
Optionee (the “Letter Agreement”) or, if there is no such Letter Agreement or
such term is not defined therein, “Cause” shall mean (a) any form of dishonesty
or criminal conduct connected with the employment of the Optionee, (b) the
refusal of the Optionee to comply with the Company’s lawful written
instructions, policies or rules as approved or mandated by the Board, (c) gross
or willful misconduct by the Optionee during employment with the Company, or
(d) the Optionee’s conviction of, or plea of guilty or nolo contendere to, a
felony.  All disputes concerning whether a particular termination is for “Cause”
shall be determined in good faith by the Administrator.

 

Section 1.4                                      “Change in Control” shall mean
a change in ownership or control of the Company affected through any of the
following transactions:

 

--------------------------------------------------------------------------------


 

(a)                                  (i)                                     Any
person or related group of persons (other than the Company or a person that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company or any person which as of the date of
adoption of the Plan by the Board, has “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities possessing more than
30% of the total combined voting power of the Company’s outstanding securities)
directly or indirectly acquires beneficial ownership of securities possessing
more than 40% of the total combined voting power of the Company’s outstanding
securities, or

 

(ii)                                  Any person or related group of persons
(other than the Company or a person that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) who is not, as of the date of adoption of the Plan by the Board, a
beneficial owner of 1% or more of the total combined voting power of the
Company’s outstanding securities, directly or indirectly acquires beneficial
ownership of securities possessing more than 25% of the total combined voting
power of the Company’s outstanding securities and is, upon the consummation of
such acquisition, the beneficial owner of the largest percentage of the total
combined voting power of the Company’s outstanding securities; or

 

(b)                                 There is a change in the composition of the
Board over a period of 36 consecutive months (or less) such that a majority of
the Board members (rounded up to the nearest whole number) ceases to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; or

 

(c)                                  The consummation of a merger or
consolidation of the Company with any other corporation (or other entity) where
such merger or consolidation has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

 

(d)                                 The stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale, lease
or other disposition by the Company of all or substantially all of the Company’s
assets;

 

provided, however, that, notwithstanding the foregoing, a transaction or series
of transactions in which the Company separates one or more of its existing
businesses, whether by sale, spin-off or otherwise, and whether or not any such
transaction or series of transactions requires a vote of the stockholders, shall
not be considered a “Change in Control.”

 

2

--------------------------------------------------------------------------------


 

Section 1.5                                      “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

Section 1.6                                      “Committee” shall mean the
Compensation and Human Resources Committee of the Board, or another committee or
subcommittee of the Board, appointed as provided in Section 10.2 of the Plan.

 

Section 1.7                                      “Common Stock” shall mean the
common stock of the Company, par value $0.01 per share.

 

Section 1.8                                      “Company” shall mean Walter
Energy, Inc., a Delaware corporation.

 

Section 1.9                                      “Disability” shall have the
meaning ascribed to it in the Letter Agreement or, if there is no such Letter
Agreement or such term is not defined therein, “Disability” shall mean any
medical condition whatsoever which leads to the absence of the Optionee from his
or her job function for a continuous period of six months without the Optionee
being able to resume such functions on a full time basis at the expiration of
such period, it being understood that unsuccessful attempts to return to work
for periods under thirty days shall not be deemed to have interrupted said
continuity.

 

Section 1.10                                “Eligible Representative” shall
mean, upon the Optionee’s death, the Optionee’s personal representative or such
other person as is empowered under the deceased Optionee’s will or the then
applicable laws of descent and distribution to represent the Optionee hereunder.

 

Section 1.11                                “Employee” shall mean any officer or
other employee (as defined in accordance with Section 3401(c) of the Code) of
the Company, or of any corporation which is a Subsidiary.

 

Section 1.12                                “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

 

Section 1.13                                “Good Reason” shall have the meaning
ascribed to it in the Letter Agreement or, if there is no such Letter Agreement
or such term is not defined therein, “Good Reason” shall mean the occurrence of
any of the following conditions (in each case arising without the Optionee’s
consent): (a) a material breach of this Agreement by the Company or (b) a
material diminution in the Optionee’s authority, duties or responsibilities. 
Notwithstanding the foregoing, the Optionee’s voluntary separation from service
shall be for “Good Reason” only if (x) the Optionee provides written notice of
the facts or circumstances constituting a “Good Reason” condition to the Company
within 30 days after the initial existence of the Good Reason condition, (y) the
Company does not remedy the Good Reason condition within 30 days after it
receives such notice and (z) the voluntary separation from service occurs within
90 days after the initial existence of the Good Reason condition.  For purposes
of this Agreement, the parties agree that “Good Reason” will not exist solely
because the amount of the Optionee’s annual bonus, if any, fluctuates due to
performance considerations under the Company’s Executive Incentive Plan, as it
may be amended from time to time, or other Company incentive plan applicable to
the Optionee and in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

Section 1.14                                “Option” shall mean the
non-qualified option to purchase Common Stock granted under this Agreement,
which option is not intended to qualify as an “incentive stock option” under
Section 422 of the Code.

 

Section 1.15                                “Plan” shall mean the Amended and
Restated 2002 Long-Term Incentive Award Plan of Walter Energy, Inc., as it may
be amended from time to time.

 

Section 1.16                                “Retirement” shall mean the time
when the employee-employer relationship between the Optionee and the Company or
any Subsidiary is terminated (a) other than for Cause, and (b) such termination
occurs either (i) on or after the date on which the Optionee attains the age of
sixty (60), or (ii) on or after the date on which the sum of the Optionee’s age
and completed years of employment (as determined by the Administrator in its
discretion) with the Company and any Subsidiary is at least eighty (80).

 

Section 1.17                                “Rule 16b-3” shall mean Rule 16b-3
promulgated under the Exchange Act; as such Rule may be amended from time to
time.

 

Section 1.18                                “Secretary” shall mean the Secretary
of the Company.

 

Section 1.19                                “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

Section 1.20                                “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

Section 1.21                                “Termination of Employment” shall
mean the time when the employee-employer relationship between the Optionee and
the Company or any Subsidiary is terminated for any reason (whether with or
without Cause, and without regard for any period of notice that may be required
under statute, contract, common law or otherwise, to the extent applicable)
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or Retirement; but excluding (a) terminations where
there is a simultaneous reemployment or continuing employment of the Optionee by
the Company or any Subsidiary, (b) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship, and (c) at the discretion of the Administrator, terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former employee.  The Administrator, in its
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for Cause, and
all questions of whether a particular leave of absence constitutes a Termination
of Employment.

 

ARTICLE II.
GRANT OF OPTION

 

Section 2.1                                      Grant of Option.  In
consideration of the Optionee’s agreement to remain in the employ of the Company
or its Subsidiaries and for other good and valuable consideration, effective as
of the Grant Date, the Company irrevocably grants to the Optionee the option to

 

4

--------------------------------------------------------------------------------


 

purchase any part or all of an aggregate of # Shares shares of Common Stock (the
“Option”) (subject to adjustment as set forth in the Plan) upon the terms and
conditions set forth in this Agreement.

 

Section 2.2                                      Options Subject to the Plan. 
The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article VI and Sections 11.1, 11.2 and 11.3
thereof, except as expressly provided for herein.  In the event of any
inconsistency between the terms of this Agreement and the terms of the Plan,
except as noted in Section 3.1 regarding a Change in Control, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.

 

Section 2.3                                      Option Price.  The purchase
price of the shares of Common Stock covered by the Option shall be Price per
share (without commission or other charge) (subject to adjustment as set forth
in the Plan).

 

Section 2.4                                      Not a Contract of Employment. 
Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries or
shall interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without Cause.

 

ARTICLE III.
PERIOD OF EXERCISABILITY

 

Section 3.1                                      Commencement of Exercisability

 

(a)                                  Subject to subsections (b) and (c) and
Section 3.3, the Option shall become vested and exercisable in three
installments as follows:

 

(i)                                     The first installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become vested and
exercisable on the first anniversary of the Grant Date;

 

(ii)                                  The second installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become vested and
exercisable on the second anniversary of the Grant Date; and

 

(iii)                               The third installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become vested and
exercisable on the third anniversary of the Grant Date.

 

(b)                                 Notwithstanding anything to the contrary in
the Plan and subsection (a), but subject to subsection (c) and Section 3.3, the
Option shall become fully vested and exercisable effective as of the date of the
Optionee’s Termination of Employment (x) by the Company or any of its
Subsidiaries without Cause (other than due to death or Disability) or (y) by the
Optionee for Good Reason, in each case, that occurs within the twenty-four (24)
month period following the consummation of the first Change in Control.

 

5

--------------------------------------------------------------------------------


 

(c)                                  No portion of the Option which is
unexercisable at Termination of Employment shall thereafter become exercisable.

 

Section 3.2                                      Duration of Exercisability. 
The installments provided for in Section 3.1 are cumulative.  Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable under Section 3.3.

 

Section 3.3                                      Expiration of Option.  The
Option may not be exercised to any extent by anyone as provided for herein after
the first to occur of the following events:

 

(a)                                  The tenth (10th) anniversary of the Grant
Date; or

 

(b)                                 Except as the Administrator may otherwise
approve (subject to compliance with the requirements of Section 409A of the Code
related to modifications and extensions of stock rights), the date of the
Optionee’s Termination of Employment by the Company or any of its Subsidiaries
for Cause; or

 

(c)                                  The 90th day following the date of the
Optionee’s Termination of Employment for any reason other than by the Company or
any of its Subsidiaries for Cause or due to his death, Disability or Retirement;
or

 

(d)                                 The third (3rd) anniversary of the
Optionee’s Termination of Employment due to his death, Disability or Retirement.

 

ARTICLE IV.
EXERCISE OF OPTION

 

Section 4.1                                      Person Eligible to Exercise. 
During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof.  After the death of the Optionee, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by his Eligible Representative.

 

Section 4.2                                      Partial Exercise.  Any
exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that each partial exercise shall be for not less than 100
shares (or the total amount then exercisable pursuant to Section 3.1, if a
smaller number of shares) and shall be for whole shares only.

 

Section 4.3                                      Manner of Exercise.  The
exercise of the Option shall be governed by the terms of this Agreement and the
terms of the Plan, including, without limitation, the provisions of Article VI
of the Plan.

 

Section 4.4                                      Conditions to Issuance of Stock
Certificates.  The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
conditions set forth in Section 6.3 of the Plan.

 

6

--------------------------------------------------------------------------------


 

Section 4.5                                      Rights as Shareholder.  The
holder of the Option shall not be, nor have any of the rights or privileges of,
a shareholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such shares shall have been issued by the Company to such holder.

 

ARTICLE V.
OTHER PROVISIONS

 

Section 5.1                                      Administration.  The
Administrator shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of this Option as
are consistent therewith and to interpret, amend or revoke any such rules.  All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons.  No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Option.

 

Section 5.2                                      Transferability of Option.
Neither the Option nor any interest or right therein or part thereof shall be
sold, pledged, assigned, or transferred in any manner other than by will or the
laws of descent and distribution, unless and until such Option has been
exercised, or the shares underlying such Option have been issued, and all
restrictions applicable to such shares have lapsed.  Neither the Option nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

Section 5.3                                      Notices.  Any notice to be
given under the terms of this Agreement to the Company shall be addressed to the
Company in care of its Secretary, and any notice to be given to the Optionee
shall be addressed to him at the address given beneath his signature hereto.  By
a notice given pursuant to this Section 5.3, either party may hereafter
designate a different address for notices to be given to him.  Any notice which
is required to be given to the Optionee shall, if the Optionee is then deceased,
be given to the Optionee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 5.3.  Any notice shall be deemed duly given five (5) days
after such notice is enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, and deposited as Certified Mail or Registered Mail, Return Receipt
Requested (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service; provided, however,
that any notice to be given by the Optionee relating to the exercise of the
Option or any portion thereof shall be deemed duly given upon receipt by the
Secretary or his office.

 

Section 5.4                                      Entire Agreement.  This
Agreement and the Plan constitute the entire understanding between the Optionee
and the Company regarding the Options.  This Agreement

 

7

--------------------------------------------------------------------------------


 

and the Plan supersede any prior agreements, commitments or negotiations
concerning the Option.

 

Section 5.5                                      Titles.  Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.

 

Section 5.6                                      Construction.  This Agreement
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof.

 

Section 5.7                                      Conformity to Securities Laws. 
The Optionee acknowledges that this Option is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including, without limitation, Rule 16b-3. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

Section 5.8                                      Amendments or Terminations. 
This Agreement and the Plan may be amended or terminated without the consent of
the Optionee provided that such amendment or termination would not impair any
rights of the Optionee under this Agreement.  No amendment or termination of
this Agreement shall, without the consent of the Optionee, impair any rights of
the Optionee under this Agreement; provided, however, that notwithstanding the
foregoing, the Administrator may, without obtaining the written consent of the
Optionee, amend this Agreement in any manner that it deems necessary or
desirable to comply with the requirements of Section 409A of the Code or an
exemption thereto.

 

Section 5.9                                      Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Signature page to follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

Walter Energy, Inc.

 

 

 

 

 

By:

 

 

 

Walter J. Scheller, III

 

 

Chief Executive Officer

 

 

 

 

Name of Optionee

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

Residence Address

 

 

9

--------------------------------------------------------------------------------
